BISCHOFF, J.
There is nothing in this record to suggest that the justice found the facts in accordance with the plaintiff’s testimony and decided the case adversely to him on the ground that he had not paid his fare, as argued for the appellant. The decision, as we are to assume, proceeded upon the trial court’s estimate of the credibility of the witnesses, and the preponderance was by no means necessarily with the plaintiff. Crediting the evidence for the defendant, the accident was caused by the plaintiff’s attempt to leave a moving car under circumstances which afforded no notice to the defendant that he had placed himself in a position to be injured by an increase in the speed of the. car. Upon this state of facts, as found, there was no negligence on the part of the defendant, and the judgment is unassailable.
Judgment affirmed, with costs. All concur.